Title: To James Madison from Charles Pinckney and James Monroe, 1 March 1805
From: Pinckney, Charles,Monroe, James
To: Madison, James


Sir.
Aranjuez 1st. March 1805
We had the pleasure to write to you by Mr. Gorham on the 2nd. of Feby. and to transmit a copy of our first note to Mr. Cevallos, and of the Project which we presented him for the adjustment of all differences between the U. States and Spain, as also of his answer to it, which we had then just received. We now forward the sequel of the correspondence, by which it appears that we are as distant from agreement on any one of the points which he has touched, as we were in the commencement. We should not be surprised after he has gone thro’ the whole of them in his dilatory mode, to receive from him some proposition in reply to that which we made him, as unjust and unequal, as the reasoning by which he supports the pretentions of spain are unfounded. There is much reason to presume that the tone which his Govt. assumes on this occasion is produced, in a great measure, by the countenance it receives from France, who has as you see, declared herself, on two important points in favour of Spain. Knowing that much would depend on the part France might take in this business, and having an early anticipation of what that most probably would be, we were of opinion from the commencement, that it was as important to make suitable impressions there as here. After the negotiation commenced, these, so far as depended on us, could only be made by the incidents which grew out of it. Its early stages furnished none that were materially interesting. It appearing however in the progress that France had taken part in favor of Spain, in the two points above alluded to, in one of which we had been already called on to disclaim her doctrine in explicit terms, it seemed proper that our view of the subject should be placed in its proper light before her. It was likewise important that she should be enabled to form a just estimate of the consequences likely to result from a failure of the negotiation, which under existing circumstances would be attributed to her; as that she should clearly understand that altho’ we were studious to preserve the most friendly relations with her, we would not do it, by the sacrifice of our just claims in the points in question. With this view and to give France a new proof of the friendship of the U. States, we transmitted, on the 26th. ulto. a copy of the whole of our correspondence with Mr. Cevallos, to General Armstrong authorising him to shew the whole or such parts as he thought fit to the Govt. of France, and requesting him to make such impressions on the Govt. in the spirit of this letter, as he might deem proper. It is not reasonable to suppose that Spain will suffer this negotiation to terminate without an adjustment of our differences, or indeed that France would assent to it. It is difficult however to make them believe that we will hazard the advantages incident to our neutral situation, for the attainment of the objects in question. They Know the pacifick temper of our Govt. and Country, of which very erronious impressions have been made here, as we presume by their Minister at Washington; in reference to the tone and attitude it is capable of taking when the occasion requires it. We flatter ourselves that they will form a more correct estimate on this point by the part we have and shall continue to pursue here, since they must conclude that we act in obedience to the orders of our Govt. Both France & Spain ought to see that the destiny of the Western world is in our hands, and that by hesitating to settle in the manner we propose, the questions depending with the latter, they put at issue others of infinitely greater importance to themselves. They ought to Know that altho’ peace might be concluded it [sic] this time, before our adjustment, of which there is little probability, that we have it in our power at any time, by associating ourselves with England for the purpose, to promote a new rupture, and to sweep them completely from our hemisphere. They ought to see that in the part which our govt. has taken in this business, as in many others, in which the allurements of ambition and what would be called in Europe, glory, have been disregarded, and that a respect for peace and friendship with them, have been one of the motives and that not a slight one. We beg to assure you that we shall continue to press the negotiation to a conclusion, on the principles of our instructions, in the best manner in our power, and that you shall have the result as soon as concluded, in whatever form it may be, with the greatest despatch possible.
Of the state of the war, and the probability of its continuance, you will doubtless, obtain from Paris and London more correct information than we can give. We think proper however to inform you that we have reason to believe that a fleet of ten ships of the line and 15,000 men are about to sail shortly on some secret expedition, and that great exertions are making here for raising troops by requisition. We cannot as yet form an opinion about the destination of these troops, but expect soon to do it. We are Sir, with great respect and Esteem Yr. Obt. Sts.
Charles Pinckney
Jas. Monroe
